Citation Nr: 0204451	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  99-23 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, rated as 10 percent disabling for the period from May 
12, 1998, to February 27, 2001, and noncompensably disabling 
from February 28, 2001.

(The issue of entitlement to an increased rating for post-
traumatic stress disorder with major depression, currently 
rated as 70 percent disabling, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from August 1965 to October 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1999 by the 
Department of Veterans Affairs (VA) Salt Lake City, Utah, 
Regional Office (RO).  In the decision, the RO confirmed a 
previously assigned 10 percent rating for post-traumatic 
stress disorder with major depression.  In March 1999, the RO 
confirmed a previously assigned noncompensable rating for 
bilateral hearing loss.  Subsequently, in a decision of 
December 1999, the RO increased the rating for the PTSD to 50 
percent.  The RO also increased the rating for the bilateral 
hearing loss to 10 percent.  In March 2001, the RO reduced 
the rating for the bilateral hearing loss to noncompensable, 
and increased the rating for the PTSD to 70 percent.  

The issues are still considered to be on appeal as the 
veteran has not withdrawn them.  A claimant will generally be 
presumed in such cases to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).   

The Board is undertaking additional development on the issue 
of entitlement to service connection for post-traumatic 
stress disorder pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing that issue.



FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to an increased rating for hearing loss has been 
obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to his claim 
and the evidence necessary to substantiate his claim.

2.  The average pure tone hearing loss on authorized 
audiological evaluation on June 30, 1998, was 57.5 decibels 
in the right ear and 60 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 88 
percent in the right ear and 92 percent in the left ear.

3.  The average pure tone hearing loss on authorized 
audiological evaluation on November 10, 1999, was 54 decibels 
in the right ear and 58 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 76 
percent in the right ear and 84 percent in the left ear.

4.  The average pure tone hearing loss on authorized 
audiological evaluation on February 28, 2001 was 60 decibels 
in the right ear and 60 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 86 
percent in the right ear and 86 percent in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for bilateral hearing loss for the period from May 
12, 1998, to February 27, 2001, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.85 Diagnostic Code 6100 
(1998 & 2001).

2.  The criteria for a compensable disability rating for 
bilateral hearing loss from February 28, 2001, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85 Diagnostic 
Code 6100 (1998 & 2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for rating the service-connected hearing loss 
disorder have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  All 
relevant evidence identified by the veteran was obtained and 
considered.  The veteran has been afforded disability 
evaluation examinations to assess the severity of the 
disorders.  With regard to the adequacy of the examinations, 
the Board notes that the examination reports reflect that the 
examiners recorded the past medical history, noted the 
veteran's current complaints, conducted audiological 
examinations, and offered appropriate assessments and 
diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination reports provide sufficient 
information to adequately evaluate the veteran's service-
connected disability  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

During the pendency of this appeal, the regulations 
pertaining to rating diseases of the ear and other sense 
organs were revised, effective June 10, 1999.  The intended 
effect of the revisions is to update the rating schedule to 
ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review.  See 64 Fed. Reg. 
25202-25210 (1999).  The Board notes that the criteria for 
rating hearing loss remain essentially the same other than 
specific criteria which are applicable only to exceptional 
patterns of hearing loss which are not present in this case.  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  

Examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.  The results 
are then analyzed using tables contained in 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

On the authorized audiological evaluation on June 30, 1998, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
70
75
LEFT
35
40
55
65
80







The average pure tone hearing loss on authorized audiological 
evaluation in June 1998 was 57.5 decibels in the right ear 
and 60 decibels in the left ear.  Speech recognition scores 
using the Maryland CNC word lists were 88 percent in the 
right ear and 92 percent in the left ear.

On the authorized audiological evaluation on November 10, 
1999, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
50
65
65
LEFT
25
40
45
65
80

The average pure tone hearing loss on authorized audiological 
evaluation in November 1999 was 54 decibels in the right ear 
and 58 decibels in the left ear.  Speech recognition scores 
using the Maryland CNC word lists were 76 percent in the 
right ear and 84 percent in the left ear.

On the authorized audiological evaluation on February 28, 
2001, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
65
75
LEFT
35
40
50
70
80

The average pure tone hearing loss on authorized audiological 
evaluation in February 2001 was 60 decibels in the right ear 
and 60 decibels in the left ear.  Speech recognition scores 
using the Maryland CNC word lists were 86 percent in the 
right ear and 86 percent in the left ear.

With respect to the period from May 12, 1998, to February 27, 
2001, the Board notes that the results from the November 1999 
audiology examination reflected a more severe level of 
hearing loss than the June 1998 examination.  Therefore, the 
Board will consider those more severe results when evaluating 
the claim for an increased rating for that period of time.  
Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the VA examination in November 
1999 correspond to category IV, and the scores for the left 
ear correspond to category III.  The intersection point for 
these categories under Table VII shows that the hearing loss 
does not exceed the levels contemplated for the 10 percent 
rating which was assigned for that period of time.  
Accordingly, the Board concludes that the criteria for a 
rating higher than 10 percent for bilateral hearing loss for 
the period from May 12, 1998, to February 27, 2001, are not 
met. 

With respect to the period from February 28, 2001, the Board 
notes that the results from the February 28, 2001, 
examination reflected a lesser degree of hearing loss than 
had previously been found.  Under Table VI contained in 
Diagnostic Code 6100, the average pure tone thresholds and 
speech recognition scores for the right ear demonstrated 
during the VA examinations correspond to category III, and 
the scores for the left ear correspond to category III.  The 
intersection point for these categories under Table VII shows 
that the hearing loss does not exceed the levels contemplated 
for the currently assigned noncompensable rating.  
Accordingly, the Board concludes that the criteria for a 
compensable rating for bilateral hearing loss for the period 
from February 28, 2001, are not met, and the RO was correct 
in reducing the rating as of that date. 

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board notes that the disability has not required frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Board notes that 
the veteran has not indicated that his service-connected 
hearing loss disorder prevents him from working or caused him 
to lose any time from work.  In summary, the Board does not 
find that the veteran's case is outside the norm so as to 
warrant consideration of the assignment of an extraschedular 
rating.  Therefore, referral of this matter for consideration 
under the provisions of 38 C.F.R. § 3.321 is not warranted.  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd 
v. Brown, 9 Vet. App. 94-96 (1996).






ORDER

An increased rating for bilateral hearing loss, rated as 10 
percent disabling for the period from May 12, 1998, to 
February 27, 2001, and noncompensably disabling from February 
28, 2001, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

